Citation Nr: 0717884	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-16 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1979 to February 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004   rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.

The veteran contends that his current hepatitis C is a result 
of service.  Specifically, he asserts that he may have 
contracted hepatitis in service through air gun inoculations 
exposing him to blood and/or bodily fluids.  Other exposures 
during service included getting a tattoo, getting hair cuts 
by the post barber, sharing razors with a veteran who now has 
hepatitis C, and engaging in high-risk sexual activity.  He 
has also suggested that he may have received blood 
transfusions following a motor vehicle accident in service.  
The veteran has also indicated use of intranasal cocaine a 
dozen times over the past 20 years.   

While service medical records are negative for any findings 
of hepatitis C, current VA treatment records show an 
assessment of hepatitis C.  Because a VA examiner has not yet 
opined as to the likely etiology of the veteran's hepatitis 
C, the Board finds that an etiological opinion is necessary 
in order to fairly decide the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to include all appropriate 
diagnostic testing, if the examiner deems 
such necessary, to determine the etiology 
of the veteran's hepatitis C.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  Based on the examination 
and review of the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that the 
veteran's hepatitis C is related to his 
active military service.  The examiner 
should provide a rationale for any 
opinion  expressed.  

2.  Thereafter, review and readjudicate 
the claim on appeal.  If the benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal. An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. E. LARKIN 
Acing Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



